Order entered June 8, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00176-CR

                         RAYMOND ELLIS NEWSOME, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-20384-W

                                           ORDER
       When appellant did not provide us with written verification that he had paid or made

arrangements to pay for the reporter’s record, we ordered the appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3. We then ordered appellant’s brief filed by April 28,

2018. When the brief was not filed, we notified appellant by postcard dated May 2, 2018 and

directed him to file a brief along with a motion to extend time to file the brief by May 12, 2018.

To date, no brief has been filed and we have had no correspondence from appellant.

       Therefore, we ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute this appeal or whether

appellant has abandoned the appeal. See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain
appellant’s presence at the hearing, the trial court shall conduct the hearing in appellant’s

absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per

curiam). If appellant is indigent, the trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send a copy of this order to Judge Tracy Holmes, Presiding

Judge, 363rd Judicial District Court; to retained counsel Scottie Allen; and to the Dallas County

District Attorney.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                    /s/    LANA MYERS
                                                           JUSTICE